                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


MARSHALL B. LLOYD, individually and
on behalf of all others similarly situated,

               Plaintiff,                             Case No. 3:19-cv-11319

v.                                                    Honorable Robert H. Cleland

FORD MOTOR COMPANY, a Delaware
Corporation,

          Defendants.
_____________________________________/

                      STIPULATED ORDER STAYING CASE

      The matter having come before the Court upon the Stipulation of the

undersigned Parties:

      1.       This putative class action arises out of Plaintiff’s allegation that Ford

Motor Company made false and deceptive representations to consumers

concerning the fuel economy ratings of select Ford-brand vehicles.

      2.       There are four other putative class actions asserting fuel economy-

based claims relating to Ford’s marketing and sale of the subject vehicles. Those

cases are:

           •   Cook v. Ford Motor Company, No. 2:19-CV-00335 (M.D. Ala.)
           •   Drake v. Ford Motor Company, No. 2:19-CV-14165 (S.D. Fla.)
           •   Hubert v. Ford Motor Company, No. 2:19-cv-02125 (C.D. Ill.)
           •   Travis v. Ford Motor Company, No. 2:19-CV-11639 (E.D. Mich.)
      3.     On May 9, 2019, Plaintiffs in the Cook and Hubert actions jointly

filed with the United States Judicial Panel on Multidistrict Litigation (the “Panel”)

a motion to transfer pursuant to 28 U.S.C. § 1407 (“Transfer Motion”). The

Transfer Motion contends that transfer and coordination are appropriate because

the identified cases “involve common questions of law and fact,” which handled

together will “benefit the parties, the witnesses, and the courts.”

      4.     The cases that were not filed at the time of the Transfer Motion will

be identified as related matters in connection with the Transfer Motion.

      5.     Ford is not contesting that transfer and consolidation is appropriate.

      6.     The parties expect that the Transfer Motion will be fully briefed and

ripe for review on or before June 7, 2019; the Panel will likely hear argument on

the Transfer Motion on July 25, 2019, and will likely make a decision on transfer

within the next several months.

      7.     The parties agree that a brief stay of this action until the Panel decides

the Transfer Motion will promote judicial efficiency and consistency, and that

neither the parties nor the progress of the action will be prejudiced by such a stay.

      8.     The parties agree that the stay shall not prevent any plaintiff from

amending his or her complaint as a matter of right.

      9.     The parties will promptly notify the Court when the Panel issues a

decision on the Transfer Motion.
      WHEREFORE, it is hereby ORDERED that this matter is STAYED for

120 days or until the Parties notify the Court that the Panel has issued a decision on

the Transfer Motion.

      SO ORDERED.


Dated: June 11, 2019                          s/Robert H. Cleland
                                              ROBERT H. CLELAND
                                              United States District Judge
STIPULATED AND AGREED TO BY:


By: /s/ Stephanie A. Douglas                 Dated: June 7, 2019
Stephanie A. Douglas (P70272)
Susan M. McKeever (P73533)
BUSH SEYFERTH & PAIGE PLLC
3001 W. Big Beaver Rd., Ste. 600
Troy, MI 48084
(248) 822-7800
seyferth@bsplaw.com
douglas@bsplaw.com
Attorneys for Defendant Ford Motor Company


By: /s/ Steve W. Berman (with consent)       Dated: June 7, 2019
Steve W. Berman
HAGENS BERMAN SOBOL SHAPIRO LLP
1918 Eighth Avenue, Suite 3300
Seattle, WA 98101
(206) 623-7292
Fax (206) 623-0594
steve@hbsslaw.com
Attorney for Plaintiff Marshall B. Lloyd
